Citation Nr: 1028994	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 1, 2007, for 
the award of additional dependent compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 
1976.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In June 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing at the RO.  A copy of the 
transcript has been associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran married his dependent spouse on October [redacted], 1958.

2.  A May 2002 rating decision increased the Veteran's evaluation 
for diabetes mellitus to 40 percent, effective March 12, 2001.

3.  On September 21, 2007, VA received a VA Form 21-686c which 
listed the Veteran's spouse as a dependent, along with her Social 
Security number.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 1, 2007, for the award of additional compensation for a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5101, 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.401 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to the decision which prompted the Veteran to submit information 
regarding his dependent spouse, a letter dated in May 2007 
notified the Veteran regarding the assignment of effective dates.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  With regard to the provision of a medical 
examination, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of 
additional compensation for dependents based on the establishment 
of a rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the date 
of such rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a 
disability rating of 30 percent or more may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be the 
date of that event if proof is received by VA within a year from 
the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n). 

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises, in this case, the date of 
marriage; (3) effective date of the qualifying disability rating 
provided evidence of dependency is received within a year of 
notification of such rating action; or (4) date of commencement 
of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is 
either (1) the date of the Veteran's marriage or birth/adoption 
of a child, if evidence of the event is received within a year of 
the event; or (2) the date notice is received of the dependent's 
existence, if evidence is received within a year of notification 
of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can occur 
is the first day of the month following the effective date.  38 
C.F.R. § 3.31.

Any person who applies for any VA compensation or pension benefit 
shall furnish VA with the Social Security number of any dependent 
upon whom the application is based.  VA shall deny an application 
for compensation or pension to any person who fails to furnish VA 
with a requested Social Security number.  The application may be 
reconsidered if the Veteran subsequently furnishes VA with the 
Social Security number.  See 38 U.S.C.A. § 5101(c).

The evidence of record shows that the Veteran has a dependent 
spouse whom he married on October [redacted], 1958.  In a December 1976 
claim for benefits, the Veteran reported that he was married, but 
did not provide his spouse's Social Security number.  Service 
connection for diabetes mellitus and herniorrhaphy was granted by 
a January 1977 rating decision with a combined disability rating 
of 20 percent, effective December 1, 1976.  On an April 2001 
medical release authorization form, the Veteran's spouse signed 
as a witness and indicated that she was married to the Veteran.  
A May 2002 rating decision increased the Veteran's evaluation for 
diabetes mellitus to 40 percent, effective March 12, 2001.  The 
rating decision was mailed on May 17, 2002 and was accompanied by 
a notification letter which stated that the Veteran was being 
paid "as a single veteran with no dependents."  On the third 
page of the letter was a heading entitled "What Do We Need From 
You To Complete Your Claim For Dependents?"  The information 
below the heading stated that the information the Veteran had 
submitted about his dependents was not complete and that before 
additional benefits could be paid, the Veteran needed to submit a 
properly completed VA Form 21-686c.  The letter stated that 
payment would begin

from the date we received your claim, if we 
receive the information or evidence within 
one year from the date of this letter and 
we decide that you are entitled to VA 
benefits.  If we do not receive the 
evidence within one year from the date of 
this letter, we can only pay you from the 
date we receive the evidence.

A VA Form 21-686c was included in the enclosures with the letter.  
The Veteran did not submit any information regarding his spouse 
within one year of the date of the letter.

Following a March 2005 rating decision, a March 2005 letter 
stated that the Veteran was being paid "as a single veteran with 
no dependents."  Following an August 2007 rating decision, a 
September 2007 letter stated that the Veteran was being paid "as 
a single veteran with no dependents."  On September 21, 2007, VA 
received a properly completed VA Form 21-686c, which included the 
Veteran's spouse's Social Security number.  An October 2007 
rating decision granted additional benefits for the dependency of 
the Veteran's spouse, effective October 1, 2007.

The Veteran claims that he was not properly notified that 
additional evidence was required for an award of additional 
dependent compensation for a dependent spouse prior to September 
2007.  Specifically, the Veteran claims that he did not receive 
any letters from VA informing him of the information needed to 
add his spouse as a dependent.  The evidence of record shows that 
the Veteran has lived at the same address for over 40 years.  The 
May 2002 and March 2005 letters were both dispatched to this 
exact address.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (holding that VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The May 2002 
letter was mailed to the Veteran's address of record, which has 
remained the same from the time of his initial claim in December 
1976 to the present.  In addition, there is no indication that 
the May 2002 letter was returned as undeliverable by the post 
office.  While the Veteran's statements are competent evidence 
that he does not believe he received this letter, they are not 
sufficiently probative, by themselves, to constitute "clear 
evidence to the contrary" that the letter was not properly 
dispatched to the address indicated.

Accordingly, VA did not receive the Veteran's spouse's Social 
Security number within a year of the date of notification of VA's 
request for that information.  38 U.S.C.A. § 5101(c); 38 C.F.R. § 
3.401(b)(1).  As such, the date of the Veteran's claim is 
September 21, 2007, the date VA received the properly completed 
VA Form 21-686c which listed the Veteran's spouse as a dependent.

Regarding the possible effective dates delineated in 38 C.F.R. § 
3.401(b), the date the Veteran's claim for additional 
compensation for dependents was received by the RO was September 
21, 2007.  38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency 
arose for the Veteran's spouse was the date of the marriage, 
October [redacted], 1958.  38 C.F.R. § 3.401(b)(2).  The effective date 
when the Veteran's combined rating was increased to at least 30 
percent was March 12, 2001.  38 C.F.R. § 3.401(b)(3).  As the law 
instructs that the effective date for additional compensation for 
dependents is the latest of the aforementioned dates, the correct 
effective date for the additional awards is the date of claim, 
September 21, 2007.

As 38 C.F.R. § 3.31 states that the earliest that the additional 
award of compensation for a dependent spouse can occur is the 
first day of the month following the effective date, the proper 
date for the initial payments is October 1, 2007.  See 38 C.F.R. 
§ 3.31.  As such, an effective date earlier than October 1, 2007, 
for the award of additional compensation for a dependent spouse 
is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the Veteran did not submit the 
information necessary to complete his claim for dependency of his 
spouse until September 21, 2007, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to October 1, 2007, for the award of 
additional compensation for a dependent spouse is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


